Citation Nr: 1003987	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2003 to 
September 2003 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issues of entitlement to service connection for a right 
shoulder condition, service connection for a skin rash and 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran currently has PTSD related to in-service stressors.

CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an April 2006 letter, the RO provided the Veteran with 
notice of the information and evidence required to 
substantiate her claims.  The April 2006 letter advised the 
Veteran of what evidence VA was responsible for obtaining and 
what evidence VA would attempt to obtain on her behalf.  This 
notice was provided prior to the rating decision on appeal in 
compliance with the timing requirements set forth in 
Pelegrini. 

With regard to the duty to assist, the RO made reasonable 
efforts to assist the Veteran with the development of the 
claim being decided.  The pertinent records identified by the 
Veteran were obtained and associated with the claims file.  
Although the Veteran has not been afforded a VA examination, 
no examination was necessary.  The record contains sufficient 
medical evidence to decide the claim for service connection 
for PTSD.   

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).

II.  Analysis

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- 
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Veteran reports stressors related to her service as a 
combat medic in Iraq.  The personnel records confirm the 
Veteran's combat service.  Personnel records reflect that the 
Veteran was recommended for the Army Commendation Medal for 
meritorious service in combat situations with the 116th 
Brigade Combat Team, including service in a combat clinic 
caring for soldiers and civilians with combat related 
injuries. Based on the Veteran's service in combat 
conditions, her testimony alone is sufficient to establish 
her stressors.

Records from a private psychologist, Dr. J.C., reflect that 
the Veteran was seen on four occasions in 2006.  Dr. J.C. 
diagnosed PTSD and depression.  These records noted that the 
Veteran reported being nervous and hypervigilant in crowded 
places.  The Veteran talked  about vehicles blowing up and 
seeing body parts along the road.  Dr. J.C. indicated that 
the Veteran is much more irritable than she used to be and 
has a hard time making decisions.  Dr. J.C. indicated that 
this occurred since the Veteran's return from Iraq one year 
prior.     

The Board concludes that the requirements for service 
connection for PTSD have been met.   The Veteran's personnel 
records provide credible evidence of stressors in her service 
as a medic.  The records from Dr. J.C. establish a diagnosis 
of  PTSD related to the Veteran's in-service stressors.  
Accordingly, the Board finds that service connection for PTSD 
is warranted.    


ORDER

Service connection for PTSD is granted.  


REMAND

Additional development is necessary with respect to the 
Veteran's claims for service connection for a right shoulder 
condition, service connection for a skin rash and service 
connection for bilateral hearing loss.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Service treatment records show that the Veteran reported 
right shoulder pain.  Since service, the Veteran has sought 
treatment for a right shoulder condition and has complained 
of pain, popping sensation and limited range of motion.  

The Veteran also claims entitlement to service connection for 
a skin rash.  The Veteran indicated that she had a skin rash 
during service but did not seek treatment because she thought 
it would clear up once stateside.  Although service treatment 
records do not reflect a diagnosis of a skin rash, the 
Veteran is competent to report symptoms she observed in 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Post-
service medical treatment records note findings of a raised 
vesicular rash diffuse over lower extremities and an 
assessment of atopic dermatitis.  

The Veteran claims entitlement to service connection for 
hearing loss secondary to noise exposure during service.  She 
has indicated that she was exposed to noise from rocket and 
mortar attacks.  In a statement in support of her claim, the 
Veteran noted that she applied for a job after service and 
was found to have high range hearing loss.  

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2009), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

Given the foregoing, on remand, VA examinations are necessary 
to determine the etiology of her claimed right shoulder 
disability, skin rash and bilateral hearing loss.      

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of her right shoulder.  The 
claims folder should be provided to the 
examiner in conjunction with the 
examination, and the examiner should 
indicate that the claims file was 
reviewed.  

2.  The examiner should diagnose any right 
shoulder disability and should state 
whether such disability is at least as 
likely as not (50 percent or greater 
likelihood) related to service, including 
the right shoulder pain noted during 
service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.  

3.  Schedule the Veteran for a VA 
examination of the skin.  The claims 
folder should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.   The examiner should diagnose 
any current skin condition.  The examiner 
should provide an opinion as to whether a 
current skin condition is at least as 
likely as not (50 percent or greater 
likelihood) related to service.

4.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be provided to the examiner 
in conjunction with the examination, and 
the examiner should indicate that the 
claims file was reviewed.   The examiner 
should indicate whether the Veteran has 
hearing loss disability as defined by 38 
C.F.R. § 3.385.  The examiner should 
provide an opinion as to whether a current 
hearing loss disability is at least as 
likely as not (50 percent or greater 
likelihood) related to service, including 
noise exposure during service.  The 
examiner should provide a detailed 
rationale for the opinion.  

5.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


